Citation Nr: 1725859	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  16-02 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 60 percent for lumbar spinal stenosis with degenerative disc disease and arthritis with bilateral lower extremity neurological disabilities.

3.  Entitlement to a rating in excess of 60 percent for cervical spine stenosis with degenerative disc disease and arthritis and bilateral upper extremity neurological disabilities.

4.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

5.  Entitlement to additional special monthly compensation (SMC) based on the loss of use of the right foot specified under 38 U.S.C. Section 1114 (l).

6.  Entitlement to additional special monthly compensation (SMC) based on the need for a higher level of care at the rate specified under 38 U.S.C. Section 1114 (r).
. 

REPRESENTATION

Veteran represented by:	Carol Ponton, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from June 1949 to February 1953 and from January 1958 to April 1973.  The Veteran died in January 2017.  

In May 2017, a VA Regional Office recognized the appellant as the substitute-claimant in the Veteran's appeal.  As such, she brings the current claims without the restrictions imposed by 38 U.S.C.A. § 5121.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a hearing before a Veterans Law Judge, but cancelled his hearing through written correspondence dated in November 2016.  The Veteran having cancelled his hearing, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2016).

In a VA Form 21-526 dated June 2016, the Veteran has claimed clear and unmistakable error (CUE).  In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by Simmons v. Principi, 17 Vet. App. 104 (2003), (only to the extent that it is more appropriate to dismiss rather than deny CUE claims that fail pleading specifications) the Court stated that to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is, and unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the error.  Id. at 44.  The Veteran has not specified a rating action or specific error that would warrant a finding of CUE.  Simply to claim CUE can never rise to the stringent definition of CUE.  Id.  

The issue of SMC on the basis of loss of use of hands and arms (m) has been raised by the record in a November 2016 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal, for the Veteran prior to this death and thus also for the substituted appellant, has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran did not have tinnitus which is related to active service.

2.  The preponderance of the evidence indicates that the Veteran's lumbar spine disability is manifest by forward flexion of 0 to 25 degrees; he does not have incapacitating episodes due to his lumbar spine disability or unfavorable ankylosis of the lumbar spine.

3.  The preponderance of the evidence indicates that disability of the sciatic nerve in the right lower extremity is manifested by moderately severe incomplete paralysis. 

4.  The preponderance of the evidence indicates that disability of the sciatic nerve in the left lower extremity is manifested by moderately severe incomplete paralysis.

5.  The preponderance of the evidence indicates that to August 2, 2016, the Veteran's cervical spine disability does not manifest in forward flexion of the cervical spine 15 degrees or less.

6.  The preponderance of the evidence indicates that on and from August 3, 2016, the Veteran's cervical spine disability does not manifest in unfavorable ankylosis.

7.  The preponderance of the evidence indicates that disability of the right upper extremity is manifested by severe incomplete paralysis of the upper radicular group. 

8.  The preponderance of the evidence indicates that disability of the left upper extremity is manifested by severe incomplete paralysis of the upper radicular group. 

9.  The Veteran was right-handed.


CONCLUSIONS OF LAW

1.  The Veteran does not have tinnitus which was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for a rating of 40 percent, but no more, for lumbar spinal stenosis with degenerative disc disease and arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5237, 5242, 5243 (2016).

3.  The criteria for a separate 20 percent rating, and no higher, for radiculopathy of the sciatic nerve in the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124a, DC 8520 (2016). 

4.  The criteria for a separate 20 percent rating, and no higher, for radiculopathy of the sciatic nerve in the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3, 4.7, 4.123, 4.124a, DC 8520 (2016).

5.  The criteria for a rating of 20 percent, but no more, to August 2, 2016 for cervical spine stenosis with degenerative disc disease and arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes 5237, 5242 (2016).

6.  The criteria for a rating of 30 percent, but no more, on and from August 3, 2016 for cervical spine stenosis with degenerative disc disease and arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes 5237, 5242 (2016).

7.  The criteria for a separate 50 percent rating, and no higher, for radiculopathy of the right upper extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8510 (2016). 

8.  The criteria for a separate 40 percent rating, and no higher, for radiculopathy of the left upper extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8510 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in October 2011 and March 2012 letters, issued prior to the decisions on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence that pertains to the claims.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claims.  The Board additionally notes that remanding for additional examinations would be futile at this point as the Veteran has very unfortunately passed away.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection, Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

With regard to the claim for service connection for tinnitus, the evidence fails to reveal he currently suffers from a current disability.  Although the Veteran is competent, and solely competent, to determine that he has tinnitus; he has not done so in this case.  The Veteran's representative submitted a claim for tinnitus in February 2012.  At the VA examination in March 2012, the Veteran denied that he had tinnitus to the examiner.  The Veteran's representative authored a notice of disagreement to the April 2012 rating decision.  The Veteran also authored a notice of disagreement, submitted simultaneously, which did not mention tinnitus.  The Veteran's attorney submitted the VA Form 9, dated January 2016, indicating that the Veteran is entitled to service connection for tinnitus.  The Veteran's attorney submitted a ten page "memorandum of law" in November 2016; there is no argument concerning tinnitus in the document, only that the Veteran wanted service connection for such disability.  Thus, the Board is precluded from granting service connection as the only indication, from the Veteran, of whether he has tinnitus is his statement to the VA examiner that he does not have such disability.  The Board finds this statement from the Veteran to be more probative than the representative's contentions as the Veteran is solely able to determine whether or not he has tinnitus.

For the reasons set forth above, the claim for service connection for tinnitus must be denied.  

Lumbar Spine Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. § 4.45 (2016).

Diagnostic Code 5243 utilizes the General Rating Formula for Diseases and Injuries of the Spine.  Under such formula, a 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less.  A 50 percent rating requires evidence of unfavorable ankylosis of the thoracolumbar spine with a 100 percent rating requiring unfavorable ankylosis of the entire spine.  

A low back disability under Diagnostic Code 5243 may also be evaluated as intervertebral disc syndrome.  Under such criteria, a 40 percent evaluation, under those same regulations, requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2016).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2016).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  

The Veteran was originally granted a 60 percent disability rating from October 22, 1997 under Diagnostic Code 5293.  In May 2010, the Veteran made a claim for an increased rating for his service-connected lumbar spine disability.  Throughout the rating period on appeal, the Veteran's low back disability has been rated as 60 percent disabling under Diagnostic Code 5290-5293 by analogy. (It is noted that Diagnostic Code 5293 has not been in effect at any time during the current appeal period - it was replaced by the General Rating Formula for Diseases and Injuries of the Spine, effective in September 2003.)

The Veteran was afforded a VA spine examination in November 2010.  The examiner reported that the Veteran had numbness and paresthesia in both lower legs and feet with radiation of sharp pain to the buttocks and legs; however, his urinary and fecal incontinence were indicated as secondary to benign prostatic hypertrophy.  The examiner indicated that there were no incapacitating episodes due to spine disease.  There was no thoracolumbar spine ankylosis.  The Veteran's flexion was from 0 to 25 degrees.  There was pain on active motion but without additional limitation after three repetitions.  On reflex exam, the Veteran's knee jerk and ankle jerk were 1+.  There was decreased vibration, decreased sense to pain and decreased sense to light touch in the medial and lateral malleolus and foot.  Muscle tone was normal and there was no muscle atrophy.  There was active movement with ankle dorsiflexion, ankle plantar flexion, and great toe extension.

In October 2016, the Veteran's attorney submitted a private medical examination report dated August 2016.  The private examiner indicated that due to the combination of motor strength at 4/5 bilaterally, the absent ankle reflexes and the significant loss of sensation, the Veteran's radiculopathy is best classified as a moderate partial paralysis of the sciatic nerve.

The VA treatment records reiterate the findings of the examinations of record.

Thus, while the evidence does reflect considerable limitations, the overall disability picture only rises to the level contemplated by the 40 percent rating for the orthopedic manifestations of the Veteran's back disability due to the Veteran's forward flexion being limited to 30 degrees or less.

The Board observes that there is no indication of ankylosis of the spine shown during the Veteran's VA examinations or in the context of his VA treatment.  In this regard, the Board notes that the Veteran contended that virtually any motion caused pain during the aforementioned VA examinations; however, there is no indication that the spine was actually ankylosed in an unfavorable position, or that the extent of his disability most nearly approximated unfavorable ankylosis, even when considering DeLuca factors.  

The Board reiterates that the evidence fails to show any incapacitating episodes solely due to the service-connected back disability during the relevant period.  Thus, a higher evaluation cannot be accomplished under the criteria for incapacitating episodes in this case.  

Concerning the Veteran's complaints of bilateral lower extremity radiculopathy, the Board finds, consistent with the August 2016 private medical examinations, that the Veteran's condition is moderate under sciatic nerve involvement bilaterally.  Thus, the Veteran's disability warrants separate 20 percent ratings under Diagnostic Code 8520 for each lower extremity.  The Board acknowledges the contentions of the Veteran's representative in November 2016 that the Veteran should be in receipt of a separate disability rating for foot drop.  However, based on the evidence submitted by the representative in the form of the August 2016 private examination submitted by that same representative, the Veteran does not manifest foot drop within the relevant period.

Thus, utilizing the current regulations in effect during the entirety of the relevant period, the Veteran's back disability warrants a 40 percent rating for orthopedic manifestations and 20 percent ratings for each lower extremity.

Cervical Spine Disability

The Veteran contended that he was entitled to a rating in excess of 60 percent for a cervical spine disability.

The Veteran was originally granted a 60 percent disability rating from January 1, 2000 under Diagnostic Code 5290-5293, rated by analogy.  In May 2010, the Veteran made a claim for an increased rating for his service-connected cervical spine disability.  Throughout the rating period on appeal, the Veteran's cervical spine disability has been rated as 60 percent disabling under Diagnostic Code 5293. (It is noted that Diagnostic Code 5293 has not been in effect at any time during the current appeal period - it was replaced by the General Rating Formula for Diseases and Injuries of the Spine, effective in September 2003.)

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply:  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted in the case of unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, DC 5242.

Upper extremity radiculopathy is rated under 38 C.F.R. § 4.124a , DC 8710 as neuralgia of the upper radicular group (fifth and sixth cervicals).  Neuralgia of the upper radicular group is rated based on paralysis under DC 8510.  Under DC 8510, the following ratings apply: a 20 percent rating is warranted for mild incomplete paralysis of both the minor and major extremity; a 30 percent and 40 percent rating is warranted for moderate incomplete paralysis of the minor and major extremity, respectively; a 40 percent and 50 percent rating is warranted for severe incomplete paralysis of the minor and major extremity, respectively; and a 60 percent and 70 percent rating is warranted for complete paralysis of the minor and major extremity, respectively, with all shoulder and elbow movements lost or severely affected and hand and wrist movements not affected.  38 C.F.R. § 4.124a, DC 8510.

A November 2010 VA examination report indicates that the Veteran had no cervical spine ankylosis.  The Veteran's forward flexion of the cervical spine was from 0 to 25 degrees.  

The August 2016 private examination report indicates that the Veteran's cervical range of motion was from 0 to 10 degrees of flexion.  The examiner indicates that in the upper radicular group, that the Veteran has incomplete severe paralysis for both the dominate and non-dominate upper extremities.  Additionally, indicating that the Veteran had mild symptomatology of the middle radicular group.  The significant loss of motor function and sensation was due to his cervical spine condition.

The VA treatment records reiterate the findings of the examinations of record.

The Board observes that there is no indication of ankylosis of the cervical spine shown during the Veteran's VA examinations or in the context of his VA treatment.  In this regard, the Board notes that the Veteran contended that virtually any motion caused pain during the aforementioned VA examinations; however, there is no indication that the spine was actually ankylosed in an unfavorable position, or that the extent of his disability most nearly approximated unfavorable ankylosis, even when considering DeLuca factors.  

Thus, the Board finds that the Veteran's cervical spine orthopedic disability warrants a 20 percent rating during the period prior to August 2, 2016 and a 30 percent rating on and from the date of the private medical examination report, August 3, 2016.  Additionally, the Board notes that while the evidence does reflect considerable limitations, the overall disability picture is not consistent with unfavorable ankylosis of the cervical spine.  

Concerning the Veteran's complaints of bilateral upper extremity neuropathy, the Board finds that, consistent with the August 2016 private medical examinations, that the Veteran's condition rises to the level of incomplete severe paralysis of the both extremities; warranting a 50 percent disability rating in the dominant extremity and a 40 percent disability rating in the non-dominant extremity.  A March 1953 service treatment record (an examination report) indicates that the Veteran is right handed.

The Board observes that there is also a finding of mild paralysis of the middle radicular group.  Separate ratings for upper extremity radiculopathy under both DCs 8511 and 8512 based on the same neurological symptoms would constitute prohibited pyramiding. 38 C.F.R. § 4.14  (2016).  The Board finds that DC 8512, is the most favorable and appropriate code under which to rate the Veteran. 

Thus, the Board finds that the Veteran's cervical spine disability and its residuals warrant a 20 percent rating and a 30 percent rating on and from August 3, 2016; and a 50 percent disability rating for the upper extremity radiculopathy of the right (dominant side) and a 40 percent disability rating for the upper extremity radiculopathy of the left (non-dominant side).


ORDER

Entitlement to service connection for bilateral tinnitus is denied.

Entitlement to an evaluation of 40 percent for a lumbar spine disability is allowed, subject to the regulations governing the award of monetary benefits.

Entitlement to an evaluation of 20 percent for right lower extremity radiculopathy is allowed, subject to the regulations governing the award of monetary benefits.

Entitlement to an evaluation of 20 percent for left lower extremity radiculopathy is allowed, subject to the regulations governing the award of monetary benefits.

Entitlement to an evaluation of 20 percent for a cervical spine disability is allowed to August 2, 2016, subject to the regulations governing the award of monetary benefits.

Entitlement to an evaluation of 30 percent for a cervical spine disability is allowed on and from August 3, 2016, subject to the regulations governing the award of monetary benefits.

Entitlement to an evaluation of 40 percent for left upper extremity radiculopathy is allowed, subject to the regulations governing the award of monetary benefits.

Entitlement to an evaluation of 50 percent for right upper extremity radiculopathy is allowed, subject to the regulations governing the award of monetary benefits.



REMAND

A September 2013 VA audiological note indicates, "See Audiogram Display module under Tools menu for full audiometry results."  On remand, the AOJ must obtain the audiological results for the September 2013 consultation.

The Board additionally notes that the claims for SMC are inextricably intertwined with the referred SMC claim, not yet adjudicated by the RO.  Remand of the inextricably intertwined claims are therefore required as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the September 2013 audiological examination results.

2.  After adjudication of the claims referred herein, SMC on the basis of loss of use of hands and arms (m),  as well as any on appeal, if a benefit sought remains denied, the AOJ shall issue a supplemental statement of the case.  After the appellant is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


